Citation Nr: 1639264	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to September 19, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).
      

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  On September 19, 2011, the RO received the Veteran's application to reopen his previously-denied claim for entitlement to service connection for PTSD.  A January 2012 rating decision granted service connection for the psychiatric disability, effective September 19, 2011 (date of receipt of the Veteran's claim to reopen). 

2.  Subsequent to an October 2004 final RO decision, no communication was received from the Veteran that could be considered a request to reopen the service connection claim until September 19, 2011.  In fact, no communication was received at all.


CONCLUSION OF LAW

The criteria for an effective date prior to September 19, 2011, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.400, 4.130, Diagnostic Code 9411 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein at this time is warranted. 

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been submitted, identified or remain outstanding, and the duty to assist requirement has been satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

In this case, the Veteran's representative has asserted that the Veteran is entitled to an effective date earlier than September 19, 2011, for the grant of service connection for PTSD.  In support, the Veteran and his representative contend that VA used the same stressor that the Veteran reported in 2004 to grant service connection for PTSD in 2011.  Therefore, per the Veteran, his effective date for compensation should be June 16, 2004.

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The terms "claim" and "application" refer to a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

Here, the Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to September 19, 2011, is not warranted for the grant of service connection for PTSD.  

While there is certainly evidence of psychiatric symptomatology prior to September 2011, the Veteran's claim for service connection was denied by the RO in October 2004.  The Veteran's claim was denied in October 2004 because the evidence of record failed to demonstrate a diagnosis of PTSD, and his stressor was not confirmed by VA.  

Following that decision, the next document associated with the claims file was the Veteran's request to reopen his previously-denied claim which was received by VA on September 19, 2011, the effective date of his disability award.  There is no indication that the Veteran filed a claim for service connection, either formal or informal, prior to this date which was not specifically addressed and denied by the RO.  As noted, prior to this new claim, there was no communication of any kind.  As no additional claim was received prior to September 19, 2011, and because the receipt of his claim was later than the date entitlement arose, there is no basis for assignment of an earlier effective date for the award of service connection.  See 38 C.F.R. § 3.400(r).

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than September 19, 2011, for the grant of service connection for PTSD.  Also, the Veteran has not properly raised an allegation of clear and unmistakable error (CUE) with regard to the prior, final RO decision.  As no unresolved claim was filed prior to September 19, 2011, for entitlement to service connection for PTSD, his claim for entitlement to an earlier effective date for that award must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  


ORDER

Entitlement to an effective date prior to September 19, 2011, for the award of service connection for PTSD is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


